 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONTAZE A. STOREY,                                 Case No.: 17cv23-LAB (BGS)
12                                    Petitioner,
                                                        ORDER ADOPTING REPORT AND
13   v.                                                 RECOMMENDATION; AND
14   DANIEL PARAMO,
                                                        ORDER DENYING PETITION FOR
15                                  Respondent.         WRIT OF HABEAS CORPUS
16
17         Petitioner Dontaze Storey, a prisoner in state custody, filed his petition for writ of
18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to Magistrate Judge
19   Bernard Skomal who, on March 22, 2019, issued his report and recommendation (the
20   “R&R”). Judge Skomal’s R&R set forth a thorough account of the procedural history and
21   analysis Storey’s claims, and recommended denying the petition.
22         The Court granted three separate extensions of time for Storey to file his objections
23   to the R&R, most recently extending the deadline to August 12, 2019. Still, he has filed
24   no objections.
25         A district court has jurisdiction to review a Magistrate Judge's report and
26   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must
27   determine de novo any part of the magistrate judge's disposition that has been properly
28   objected to.” Id. “A judge of the court may accept, reject, or modify, in whole or in part,

                                                    1
                                                                                  17cv23-LAB (BGS)
 1   the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
 2   This section does not require some lesser review by the district court when no objections
 3   are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute makes it clear that the
 4   district judge must review the magistrate judge's findings and recommendations de novo if
 5   objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121
 6   (9th Cir. 2003) (en banc) (emphasis in original).
 7         The Court has reviewed the R&R, finds it to be correct, and ADOPTS it. The
 8   Petition is DENIED.
 9
10         IT IS SO ORDERED.
11   Dated: August 26, 2019
12                                              Hon. Larry Alan Bums
13                                              United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 17cv23-LAB (BGS)
